On Rehearing.
SIMPSON, J.
We place our concurrence in the result on the ground that, for all that appears upon the record, it may be that, in the case in the city court, temporary alimony has already been allowed, covering a part of the time for which alimony is claimed under the former allowance. It would be manifestly inequita-. ble for the party to receive alimony from both sources at the same time, and therefore it is proper to leave the matter in the hands of the chancellor to allow or refuse the alimony prayed for, as the exigencies of the case may demand, after the city court has acted. We do not place our concurrence on the fact that the two cases are pending at the same time, or on any decree of divorce, which the record does not show has yet been granted.